DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-6, 10-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Veiseh (US 2010/0062921 A1) in view of Carr (WO 88/07476) in view of d’Este (US 1,942,917) in view of Lightman (US 2011/0250425 A1).
Regarding claims 1 and 11, Veiseh teaches a method of preparing an insulated container comprising the steps of: providing an insulation layer (0026) in an unfolded, flat position; folding the insulation layer into a folded, compact position where “each panel can be bent at 180 degree or -180 degree angles at the connection site relative to an adjacent panel to stack the panels on top of each other like a "column" ready for compression” (0037) which would inherently result in the folded position comprises a plurality of folds wherein at least one of the plurality of folds are disposed proximate each side of the insulation layer in the folded position; wherein the insulation layer is a one-piece pad (0037).  Veiseh does not teach a capital “T” shape or the insulation layer is formed of a post-industrial, pre-consumer cotton waste.
Regarding a capital “T” shape, Veiseh teaches the panels may be connected in a linear fashion with two additional side panels attached to the same outer or inner panel (which is either a capital ‘T’ shape or a lowercase ‘t’ shape; 0037), but does not explicitly state having side panels attached at an end of the linear configuration to form a capital “T” shape.  Carr teaches a packing box and teaches that a capital “T” shape was a known arrangement (Fig. 1).  It would have been obvious to one of ordinary skill in the art to use this shape with the motivation of design preference as is it was a known alternative within the description taught by Veiseh.
Regarding the insulation material, Veiseh teaches the insulator may be any material that provides cushioning and minimized heat transfer, and lists various fibers (0027), but does not teach post-industrial pre-consumer cotton waste.  D’Este teaches an insulated bag and teaches it is known to use a bat of cotton waste (pg. 1 lines 71-76) and Lightman teaches that cotton waste refers to (0002-0004; 0021) refers to post-industrial, pre-consumer cotton waste comprising fiber material gleaned or trimmed as part of a cotton manufacturing and converting process.  It would have been obvious to one having ordinary skill in the art to use form the insulation layer out of cotton waste as taught by d’Este, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.
Regarding claims 2 and 17, Veiseh teaches the insulation layer is characterized by a lack of any wrapping material (0031).  Veiseh uses the insulation material of d’Este, and d’Este teaches a batt, so an outer contact surface is just the material of post-industrial, pre-consumer cotton waste.
Regarding claim 5, Veiseh teaches a band maintains the panels in a compressed state (0052), implying a circumferential wrapping.
Regarding claim 6, Veiseh illustrates the band 502 has a width which is less than 20 percent of a width of the insulation layer in the folded position (Figs. 5A-C).
Regarding claims 10 and 13, Veiseh does not teach a claimed property of being capable of maintaining a constant internal temperature for 48 hours where three 500ML and two 250ML IV bags are cooled by four 24oz frozen ice packs placed at the top and bottom below a payload.  Modified Veiseh anticipates this claim as it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01. As structure recited by modified Veiseh is substantially identical to the claimed paperboard structure, the claimed property is presumed to be inherent.
Regarding claim 12, Veiseh teaches providing a rigid container (storage device, 0009); placing the insulation layer, in the folded position, into the rigid container (stored inside storage device; 0009); partially unfolding the insulation layer to form a void in the center of the insulation layer; and placing a product in the void (0035 teaches forming the box for goods).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Veiseh (US 2010/0062921 A1) in view of Carr (WO 88/07476) in view of d’Este (US 1,942,917) in view of Lightman (US 2011/0250425 A1) as applied to claim 1 above, and further in view of Lochel, JR. et al. (US 2014/0083328 A1).  Veiseh teaches the insulation is protected by a primary pouch, which may take the form of a sheet or coating and may be made from any material that is gas and/or liquid impermeable (0029), but does not teach a natural fiber.  Lochel teaches an analogous insulation product (cotton; 0098) and teaches it is known to use a Kraft paper facing, which is known in the art to be made from natural fibers, having vapor barrier properties (0108).  It would have been obvious to use a natural fiber as a facing product in the structure of Veiseh as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Veiseh (US 2010/0062921 A1) in view of Carr (WO 88/07476) in view of d’Este (US 1,942,917) in view of Lightman (US 2011/0250425 A1) as applied to claim 1 above, and further in view of Fallgren (US 2018/0134427 A1).  Veiseh teaches the insulation layer further comprises a plastic wrapping which envelops the insulation layer (0039), but Veiseh does not explicitly teach biodegradable plastic.  Fallgren teaches an analogous structure and teaches using biodegradable plastic (0194) as a protective membrane layer.  It would be obvious to use a biodegradable plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Veiseh (US 2010/0062921 A1) in view of Carr (WO 88/07476) in view of d’Este (US 1,942,917) in view of Lightman (US 2011/0250425 A1) as applied to claim 1 above, and further in view of Hellwig (US 5,210,910). Veiseh teaches the fastening band 502 can be any type of fastening device (0052) but does not teach paper specifically. Hellwig teaches a bundling strap made of paper (col 2 lines 10-14) having first and second ends that are attached when wrapped around a bundle (Fig. 6).  It would have been obvious to one of ordinary skill in the art to use the structure of Hellwig as the fastener for Veiseh with the motivation of using a strap that is inexpensive and simple to manufacture, as taught by Hellwig (col 2 lines 4-14).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Veiseh (US 2010/0062921 A1) in view of d’Este (US 1,942,917) in view of Lightman (US 2011/0250425 A1).
Regarding claim 14, Veiseh teaches a method of preparing an insulated container comprising the steps of: providing an insulation layer (0026) formed in a pair of one piece (0037) rectangular pads (0033-0034) in an unfolded, flat position; folding the insulation layer into a folded, compact position where “each panel can be bent at 180 degree or -180 degree angles at the connection site relative to an adjacent panel to stack the panels on top of each other like a "column" ready for compression” (0037) which would inherently result in the folded position comprises a plurality of folds wherein at least one of the plurality of folds are disposed proximate each side of the insulation layer in the folded position.  Veiseh does not teach the insulation layer is formed of a post-industrial, pre-consumer cotton waste.  Veiseh teaches the insulator may be any material that provides cushioning and minimized heat transfer, and lists various fibers (0027), but does not teach post-industrial pre-consumer cotton waste.  D’Este teaches an insulated bag and teaches it is known to use a bat of cotton waste (pg. 1 lines 71-76) and Lightman teaches that cotton waste refers to (0002-0004; 0021) refers to post-industrial, pre-consumer cotton waste comprising fiber material gleaned or trimmed as part of a cotton manufacturing and converting process.  It would have been obvious to one having ordinary skill in the art to use form the insulation layer out of cotton waste as taught by d’Este, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.
Regarding claim 15, Veiseh teaches providing a rigid container (storage device, 0009); placing the insulation layer, in the folded position, into the rigid container (stored inside storage device; 0009); partially unfolding the insulation layer to form a void in the center of the insulation layer; and placing a product in the void (0035 teaches forming the box for goods).
Regarding claim 16, Veiseh does not teach a claimed property of being capable of maintaining a constant internal temperature for 48 hours where three 500ML and two 250ML IV bags are cooled by four 24oz frozen ice packs placed at the top and bottom below a payload.  Modified Veiseh anticipates this claim as it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); see MPEP 2112.01. As structure recited by modified Veiseh is substantially identical to the claimed paperboard structure, the claimed property is presumed to be inherent.

Response to Arguments
Applicant’s argument, see Remarks pgs. 10-11, filed 05/05/2022, with respect to the rejection of claim 4 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as before in view of Fallgren (US 2018/0134427 A1) as Fallgren teaches biodegradable plastic is a known material.  Accordingly, this action is made non-final.
Applicant's other arguments filed 05/05/2022 have been fully considered but they are not persuasive.
Applicant argues against the teachings of Veiseh teachings a one-piece insulation in the shape of a capital T, arguing that Veiseh teaches a series of connected panels, and the connectors imply the insulation is multiple connected pieces and not one T-shaped piece.  The examiner disagrees.  Veiseh teaches a wide variety of materials and options and teaches the connections may be made from the insulator material itself to form a single piece panel that behaves like multiple adjacent panels by the connector just being a bending point (0032). 
Applicant argues against claim 2, arguing that Veiseh only teaches not sealing a material when vapor impermeable materials are used for the insulator.  The examiner notes that Veiseh specifically uses the word ‘may’ when describing the pouch (0029) with no stated exceptions, so the examiner does not agree with the pouch being required except as stated by applicant.  Additionally, Veiseh teaches the pouch may alternatively be a spray coating (0029).  Veiseh is drawn to a compressible insulation material that can be compressed before use and uncompressed before use (0009), and Veiseh teaches specifically allowing ventilation (0045) so that air is not trapped in the insulation panel.  This would suggest a spray coating (which is a lack of any wrapping material) that does not completely seal the material, so at least some of the outer contact surface is the insulation material, so there is an alternative teaching of pouch within Veiseh that also anticipates the claim language for both claims 2 and 17 even should the ‘pouch’ be required.
Applicant argues against the examiner’s rejection of inherency applied on claims 10, 13, and 16, stating that the evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference.  MPEP 2112.01 (I) states: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.   In the context of product claims, the MPEP clarifies that showing the products are identical in structure, the examiner’s burden is met as the applied art contains all of the recited structure and therefore must have the same properties.  The burden is on the applicant to showing that the prior art does not have the same properties.  
Applicant also argues these properties do not flow from Veiseh because attributes such as thickness, density, and specific composition are not disclosed.  The examiner understands this argument to be that a specific range of thickness, densities, and material compositions are required to produce the claimed 48 hour cooling capability.  Upon review of the specification, these attributes not described at all, so the examiner’s position is that they must not be critical.  The examiner notes that if applicant’s position is that these properties are unorthodox and not just a simple adjustment that one of ordinary skill in the art could obviously make, or that they are not easily determined by routine optimization, then this lack of detail in the specification may raise a rejection under 112(a) because an undue burden would be required to determine these necessary attributes to practice the invention.
Applicant argues against Veiseh teaching two one piece pads. Veiseh teaches a wide variety of materials and options and teaches the connections may be made from the insulator material itself to form a single piece panel that behaves like multiple adjacent panels by the connector just being a bending point (0032). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734      

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734